

116 HR 2392 IH: American Community Survey Act
U.S. House of Representatives
2019-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2392IN THE HOUSE OF REPRESENTATIVESApril 29, 2019Mr. Smith of Nebraska introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo make participation in the American Community Survey voluntary, except with respect to certain
			 basic questions, and for other purposes.
	
 1.Short titleThis Act may be cited as the American Community Survey Act. 2.Participation in American Community Survey (a)Optional questionsSection 193 of title 13, United States Code, is amended by adding at the end the following: The Secretary shall include, in the instructions for completing any survey authorized under this section, a statement indicating that answering any question other than questions that solicit the information described in section 221(c)(2)(A) is optional..
 (b)Refusal To participateSection 221 of title 13, United States Code, is amended— (1)in subsection (a), by striking Whoever, being over eighteen years of age, and inserting Except as provided in subsection (c), any person older than 18 years of age who; and
 (2)by amending subsection (c) to read as follows:  (c) (1)Notwithstanding any other provision under this title—
 (A)no person may be compelled to disclose information relative to the person's religious beliefs or to membership in a religious body; and
 (B)except as provided in paragraph (2), no person may be fined or otherwise compelled to answer questions in connection with the survey, conducted by the Secretary of Commerce, which is commonly referred to as the American Community Survey.
 (2)Paragraph (1)(B)— (A)shall not apply to any question that elicits—
 (i)the name of the respondent; (ii)contact information for the respondent;
 (iii)the date of the response; or (iv)the number of people living or staying at the same address; and
 (B)does not waive any penalty imposed for conduct described in subsection (b).. 